[Cite as State ex rel. Warren v. Friedland, 2013-Ohio-2102.]


                  Court of Appeals of Ohio
                                EIGHTH APPELLATE DISTRICT
                                   COUNTY OF CUYAHOGA


                               JOURNAL ENTRY AND OPINION
                                        No. 99541




                             STATE OF OHIO, EX REL.,
                                JEROME WARREN
                                                               RELATOR

                                                      vs.

                CAROLYN B. FRIEDLAND, C.P. JUDGE
                                                               RESPONDENT




                                            JUDGMENT:
                                            WRIT DENIED


                                            Writ of Mandamus
                                            Motion No. 463037
                                            Order No. 463915

              RELEASE DATE:               May 22, 2013
FOR RELATOR

Jerome Warren, pro se
Inmate No. 631-319
Richland Correctional Institution
P.O. Box 8107
Mansfield, Ohio 44901

ATTORNEYS FOR RESPONDENT

Timothy J. McGinty
Cuyahoga County Prosecutor

By: James E. Moss
Assistant County Prosecutor
Justice Center - 9th Floor
1200 Ontario Street
Cleveland, Ohio 44113
KENNETH A. ROCCO, J.:

       {¶1}   On February 15, 2013, the relator, Jerome Warren, commenced this

mandamus action against the respondent, Judge Carolyn B. Friedland, to compel her to

rule on Warren’s motions for 85 days of jail-time credit, filed on

December 6, 2012, in the underlying cases, State v. Warren, Cuyahoga C.P.               Nos.

CR-560296 and CR-560298. On March 5, 2013, the respondent moved for summary

judgment on the grounds of mootness.       Attached to the dispositive motion were certified

copies of March 4, 2013 journal entries granting 84 days of jail-time credit in the

underlying cases.   This establishes that Warren has received his requested relief. State

ex rel. Corder v. Wilson, 68 Ohio App.3d 567, 589 N.E.2d 113 (10th Dist.1991).        It also

appears that Warren has fully served his sentence because of the jail-time credit.         A

review of the Ohio Department of Rehabilitation and Correction’s website showed that the

Department had adjusted Warren’s release date to March 13, 2013, after the respondent

had granted the additional credit and released him to the supervision of the Adult Parole

Authority. This action is moot.

       {¶2} Accordingly, the court grants the respondent’s motion for summary judgment

and denies the application for a writ of mandamus.      Each side to bear their own costs.

The clerk is directed to serve upon the parties notice of this judgment and its date of entry

upon the journal. Civ.R. 58(B).



       {¶3} Writ denied.
__________________________________________
KENNETH A. ROCCO, JUDGE

FRANK D. CELEBREZZE, JR., P.J., and
SEAN C. GALLAGHER, J., CONCUR